Detailed Office Action
	The communication dated 11/24/2021 had been entered and fully considered. Claim 8 is withdrawn from examination. Claims 1-8 remain pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 11/24/2021 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.
Claim Objections
Claims 1, 4, 5, and 6 are objected to because of the following informalities:
Claim 1 (line 4), claim 5 (line 3), and claim 6 (line 3): replace “H2O plasma” with “H2O-plasma”. This is to be consistent with the first recitation of this limitation.  
Claim 4, line 3: add “of the first material” after “the bonding surface”.
Claim 4, line 3: replace “plasma” with “H2O-plasma”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REINECKE (EP-2011628-A1 and its English translation), hereinafter REINECKE. Note that the italicized text below are the instant claims. 
Regarding claim 1, REINECKE discloses A cycloolefin polymer bonding method of bonding a first material that is a cycloolefin polymer and a second material {[0001], [0032] note cyclic olefin is cycloolefin and is one of the materials}, the method comprising: 
an H2O-plasma exposure step of exposing at least a bonding surface of the first material to H2O plasma {[0017] note the teachings in lines 173-174 that one of the plastic materials is treated with plasma gas containing water vapor}; 
and a mating step of mating the bonding surface of the first material and a bonding surface of the second material {[0001] note connection of the materials in a planar manner that is the mating}.
Regarding claim 3, REINECKE discloses wherein a pressure of plasma in the H2O-plasma exposure step is 1 to 200 Pa {[0022]}.
wherein a partial pressure of H2O in the H2O plasma is 20% or more {[0017] note 100% water vapor teaching in line 190}.
Regarding claim 7, REINECKE discloses wherein the second material is a cycloolefin polymer or glass {[0032] note teaching that both material can be cycloolefin}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over REINECKE.
Regarding claim 4, REINECKE discloses wherein a time period during which the bonding surface is exposed to plasma in the H2O-plasma exposure step is 2 to 600 seconds {[0022]}.
The Examiner notes that REINECKE discloses an exposure time range of 0.5 to 10 second that overlaps with the claimed range. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over REINECKE as applied to claim 1 above, and further in view of TAGA (US-2011/0256405), hereinafter TAGA.
Regarding claim 1, REINECKE discloses all the limitations of claim 1. REINECKE, however, is silent on the surface roughness of the materials.
In the same filed of endeavor that is related to joined structures, TAGA discloses wherein the bonding surface of the first material and the bonding surface of the second material both have surface roughness Ra that is 10 nm or less {[0076] note that ZEONOR is a cycloolefin, [0094] note surface roughness of ZEONOR, note that as discussed above under claim 7, REINECKE discloses both materials to be cycloolefin}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic cycloolefin of REINECKE with the commercially available cycloolefin as disclosed by TAGA {[0076]}. An artisan would have been highly motivated to look to prior art to determine commercially available cycloolefin and as disclosed by TAGA, one of these materials is ZEONOR {[0076]} that has a surface roughness of 1 nm {[0094]}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over REINECKE as applied to claim 1 above, and further in view of UENO (JP-02123140-A and its English translation), hereinafter UENO.
Regarding claim 6, REINECKE discloses all the limitations of claim 1. REINECKE however is silent on water plasma power requirement for this operation. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine appropriate power levels.
In the same field of endeavor that is related to surface modification of plastic material using water plasma, UENO discloses wherein a power of high-frequency electrical power for generating the H2O plasma is 10 to 400 W {[P 2, 1st line] note teaching on steam plasma, [P3, line 84] note 40 w of power}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of UENO in the method of REINECKE and have set the power of the water plasma to 40 W. As disclosed .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/770,378 (hereinafter Appl’378). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Appl’378 claims bonding two surfaces where one of the surfaces is cycloolefin and the bonding is effected through treatment of the surface of cycloolefin by water plasma. Thus, instant claim 1 is not patentably distinct from claim 1 of Appl’378.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748